Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
                                              Status of the Application
1.   Claims 1-20 are pending and considered for the examination.
                                                         Priority
2. This application filed on January 22, 2020 claims priority benefit to US 62/795,171 filed on January 22, 2019.
Claim Rejections - 35 USC § 112
3.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.  Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the RNA reverse primer" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim because the claim 1 upon which the 
B. Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10-11 recite ‘DNA or RNA amplicons’.  The meets and bounds of the claims are unclear and indefinite because the claim 1 upon which the instant claims depend recite PCR amplification products and the limitations in the instant claims are unclear because the claim 1 do not require that the PCR amplification products are DNA or RNA amplicons. 
Further, Claim 8 recites the limitation "the RNA reverse primer" in step iv).  There is insufficient antecedent basis for this limitation in the claim because the preceding steps of claim 18 lacks support for said RNA reverse primer and it is not clear what the limitation is referring to.
4.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abate et al. (US 2017/0009274). 
Abate et al. teach a method of claim 1, for detection of a target nucleic acid from a single cell, the method comprising, independent of order presented, the following:
i) selecting one or more target nucleic acid sequence of interest (antibody repertoire target sequence) in an individual cell, wherein the target nucleic acid sequence is complementary to a nucleic acid in a cell (see entire document, eg. para 0007-0008, 0033, 0141, para 0338, para 0758);
ii) providing a sample having a plurality of individual single cells; encapsulating one or more individual cell(s) in a reaction mixture comprising a protease (see entire document, eg. para 0007, 0032-0033, 0337-0338, 0758-759, 0960-0963);
iii) incubating the encapsulated cell with the protease in the drop to produce a cell lysate (see entire document, eg. para 0033, 0338, 0759-0760);
iv) providing one or more nucleic acid amplification primer sets, wherein each primer set is complementary to a target nucleic acid and at least one primer of a nucleic acid amplification primer set comprises a barcode identification sequence (see entire document, eg. para 0008, 0033, 0341-0347, para 0761-0778);
v) performing a nucleic acid amplification reaction to form an amplification product from the nucleic acid of a single cell, said amplification product comprising amplicons of one or more target nucleic acid sequence (see entire document, eg. Para 0033, 0341-0347, 0761-0778);

vii) contacting an affinity reagent to the amplification product comprising amplicons of one or more target nucleic acid sequence under conditions sufficient for binding of the affinity reagent to the target nucleic acid to form an affinity reagent bound target nucleic acid (see entire document, eg. para 0970); and 
viii) determining the identity of the target nucleic acids by sequencing the first bar code and second bar code (see entire document, eg. para 0971-0972).
 With reference to claim 2, 8,  Abate et al. teach that the target nucleic acid is either DNA or RNA and either DNA or RNA is selectively amplified to form an amplicon product specific for either a DNA or an RNA target nucleic acid (see entire document, eg. para 0033, 0051).
   With reference to claim 3, Abate et al. teach both DNA and RNA amplification products are produced from the target nucleic acid sequence (see entire document, eg.  para 0033, 0768-0778).
With reference to claim 4, Abate et al. teach addition of a reverse transcriptase polymerase and a step of producing cDNA from an RNA target sequence where an RNA target nucleic acid from a single cell is detected and identified (see entire document, eg.  para 0033, 0768-0778).

With reference to claim 6-7, Abate et al. teach providing a DNA reverse primer that is blocked during any reverse transcriptase activity so that cDNA is only extended by an RNA reverse primer (see entire document, eg. para 1160, 1171, 1258).
With reference to claim 9, Abate et al. teach the protease in step iii) is inactivated by heat after a cell lysate is formed (see entire document, eg. para 0338).
With reference to claims 10-11, Abate teach that  DNA or RNA amplicons are attenuated, limited, or prevented during amplification by using competimers that selectively modulate DNA or RNA amplicon amplification or prevented during amplification by using biotinylated primers that selectively amplify DNA or RNA amplicons (see entire document, at least para 0292-0294, 1160-1182).
With reference to claim 12, Abate teach that  a portion of library primers provided for RNA amplification comprise uracil and enable the removal RNA amplicons by cleavage (see entire document, eg. para 0210).
With reference to claim 13, Abate teach that wherein in step iv) each primer set comprises a forward primer and a reverse primer that are complementary to a target nucleic acid or the complement thereof (see entire document, eg. para 0137, 0161-0162).
With reference to claim 14 and 19, Abate et al. teach that a forward primer comprises an identification barcode sequence and the primers are designed to amplify 
Abate et al. teach a method of claim 15, for detection of a target nucleic acid from a single cell, the method comprising, independent of order presented, the following:
i) selecting one or more target nucleic acid sequence of interest in an individual cell, wherein the target nucleic acid sequence is complementary to a cellular DNA and an RNA in a cell (see entire document, e.g. para 0007-0008, 0033, 0141, para 0338, para 0758);
ii) providing a sample having a plurality of individual single cells; encapsulating one or more individual cell(s) in a reaction mixture comprising a protease (see entire document, e.g. para 0007, 0032-0033, 0337-0338, 0758-759, 0960-0963);
iii) incubating the encapsulated cell with the protease in the drop to produce a cell lysate (see entire document, eg. para 0033, 0338, 0759-0760);
    iv) providing one or more nucleic acid amplification primer sets complementary to one or more target nucleic acid, wherein at least one primer of a nucleic acid amplification primer set comprises a barcode identification sequence and wherein one or more nucleic acid amplification primer sets provided comprise a DNA specific primer (see entire document, eg. para 0008, 0033, 0341-0347, para 0761-0778);
v) adding a reverse transcriptase polymerase and producing cDNA from an RNA target entire document, eg.  para 0033, 0768-0778); and 
vi) performing a nucleic acid amplification reaction to form an amplification product from the nucleic acid of a single cell, said amplification product comprising amplicons of one 
   With reference to claims 16, Abate teach that the method further comprising providing an affinity reagent that comprises a nucleic acid sequence complementary to the identification barcode sequence of one of more nucleic acid primer of a primer set, wherein said affinity reagent comprising said nucleic acid sequence complementary to the identification barcode sequence is capable of binding to a nucleic acid amplification primer set comprising a barcode identification sequence (see entire document, eg. para 0966-0969).
With reference to claims 17, Abate teach that  the method further comprising contacting an affinity reagent to the amplification product comprising amplicons of one or more target nucleic acid sequence under conditions sufficient for binding of the affinity reagent to the target nucleic acid to form an affinity reagent bound target nucleic acid and determining the identity of the target nucleic acids by sequencing the first bar code and second bar code (see entire document, eg. para 0970).
    Abate et al. teach a method of claim 18,  of primer design for selective detection of nucleic acids in a sample comprising both cellular DNA and RNA, the method comprising: 
 i) selecting a target nucleic acid sequence of interest in an individual cell, wherein the target nucleic acid sequence is complementary to a RNA of potential interest that has a corresponding cellular DNA of potential interest (see entire document, eg. para 0007-0008, 0033, 0141, 0162-0163, para 0338, para 0758); 

   iv) optionally, selecting and providing a DNA reverse primer that is outside of the RNA reverse primer in a target nucleic acid region to be amplified; and v) optionally, selecting and providing competing competimer primers that selectively amplify DNA or RNA amplicons (see entire document, eg. para 1160, 1171, 1258).
   With reference to claims 20, Abate teach that the primers are designed to amplify both DNA and RNA target nucleic acid sequences (see entire document, eg. para 0021-0034). For all the above the claims are anticipated.
                                                     Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637